Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
A pesar de que no podemos suscribir todos los funda-mentos que se aducen en la opinión mayoritaria en apoyo del resultado a que se llega en la misma, somos del criterio que dicho resultado es uno que resulta ser obligatorio en derecho. Esto es, que las compañías o corporaciones que se *850dedican al financiamiento de vehículos de motor a través del contrato de arrendamiento financiero (leasing), que co-mún y corrientemente es utilizado en la industria, son res-ponsables por los daños y perjuicios que se le causan a un tercero, en la operación de dicho vehículo, mientras el mismo sea operado por el arrendatario de dicho vehículo o por persona debidamente autorizada por éste último.
Dados los hechos particulares del presente caso, no cabe, desde un punto de vista jurídico, otra conclusión. Ello en vista, en primer lugar, de las claras disposiciones de la Sec. 1-123 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 323, a los efectos de que el dueño de un vehículo de motor en particular lo es la “persona natural o jurídica que tenga registrado a su nombre un vehículo en el Departamento [de Transportación y Obras Públicas]”; en segundo término, del hecho que Bansander Leasing Corporation —el cual aparece registrado como dueño del vehí-culo accidentado en el mencionado Departamento— no vendió, o traspasó, el título del vehículo en controversia a persona alguna con anterioridad a la fecha del accidente; en tercer lugar, en vista de los propios términos del con-trato que otorgara Bansander Leasing Corporation con el arrendatario de dicho vehículo; en cuarto término, en vista de las, igualmente, claras disposiciones de la Sec. 13-101 de la citada Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751, a los efectos de que el dueño de un ve-hículo de motor será responsable de los daños y perjuicios que se le causa a un tercero, en la operación de dicho ve-hículo, mientras el mismo es operado por persona autori-zada para así hacerlo; y, por último, a la luz de la norma estatutaria, y jurisprudencial, a los efectos de que cuando los términos de un estatuto son claros y susceptibles de una interpretación inequívoca, según el significado co-rriente de sus palabras, se debe atender a su letra.
Contrario a lo que se expone por el Juez Asociado Señor Negrón García, en la opinión disidente que emite, la posi-*851ción mayoritaria, para llegar al resultado por él criticado, no incurre en un acto de legislación judicial; la Mayoría meramente se limita a seguir la letra de los estatutos, apli-cables y pertinentes al asunto en controversia, y la fraseo-logía del contrato otorgado por las partes. Dicho de otra forma, la que incurre, o intenta incurrir, en un claro acto de legislación judicial lo es la citada posición minoritaria al proponer un resultado contrario a, e incompatible con, la clara letra de la ley. Ello, sin embargo, le corresponde ha-cerlo a la Asamblea Legislativa; la cual es la única que tiene el poder para, si es que así lo entendiera procedente, eximir de este resultado obligatorio a las compañías que se dedican en Puerto Rico al financiamiento de vehículos de motor a través del contrato de arrendamiento financiero (leasing).
El legislador, sin embargo, posiblemente ha entendido —por lo menos, hasta el presente— que dichas compañías no deben tener los derechos a que, como dueños, son acree-dores por ley, sin tener, igualmente, las obligaciones que ello jurídicamente conlleva. Después de todo, debe mante-nerse presente que, de ordinario, a ninguna persona se le concede un derecho sin que, a la misma vez, se le exija una responsabilidad en relación con el ejercicio del mismo.
— O —